UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FormCB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM (AMENDMENT NO. 1) Please place an X in the box(es) to designate the appropriate ruleprovision(s)relied upon to file this Form: Securities Act Rule801 (Rights Offering) o Securities Act Rule802 (Exchange Offer) x Exchange Act Rule13e-4(h)(8)(Issuer Tender Offer) o Exchange Act Rule14d-1(c)(Third Party Tender Offer) o Exchange Act Rule14e-2(d)(Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule101(b)(8) o QUEENCO LEISURE INTERNATIONAL LTD. (Name of Subject Company) N/A (Translation of Subject Company’s Name into English (if applicable)) The State of Israel (Jurisdiction of Subject Company’s Incorporation or Organization) (Y.Z) QUEENCO LTD. (Name of Person(s)Furnishing Form) Ordinary Shares, with a nominal value of NIS 1.00 each (“Shares”) Global Depositary Receipts, each representing 10 Shares (Title of Classof Subject Securities) Shares: Not applicable Global Depositary Receipts: 7482B104; 74824B203 (CUSIP Number of Classof Securities (if applicable)) (Y.Z) Queenco Ltd. 11 Menachem Begin Street Ramat-Gan 5268104 Telephone: +972-3-7566555 (Name, Address (including zip code) and Telephone Number (including area code) of Person(s)Authorized to Receive Notices and Communications on Behalf of Subject Company) Copy to: Mile T. Kurta,Esq. Torys LLP 1114 Avenue of the Americas, 23th Floor New York, New York 10036 Telephone: 212-880-6363 October 28, 2014 (Date Tender Offer/Rights Offering Commenced) This Amendment No. 1 to Form CB is being furnished by (Y.Z) Queenco Ltd. to include an amendment to the terms of the tender offer. PartI — INFORMATION SENT TO SECURITY HOLDERS Item 1. Home Jurisdiction Documents Exhibit1.1 Tender Offer Document dated October 28, 2014* Exhibit1.2 Extract of (Y.Z) Queenco Ltd.’s prospectus and additional information regarding (Y.Z) Queenco Ltd. (the "Prospectus")* Exhibit1.3 Amendment to Terms of Tender Offer dated November 18, 2014 * Previously furnished to the Commission on Form CB on October 29, 2014 Item 2. Informational Legends The required legends are included on the cover page and under the heading “Notice to United States Holders” on p. 3 of the Tender Offer Document, and on the cover pageof the Prospectus,a copy of each which is furnished as Exhibit 1.1 and Exhibit 1.2 to this Form CB, respectively. PARTII — INFORMATION NOT REQUIRED TO BE SENT TO SECURITY HOLDERS None PARTIII — CONSENT TO SERVICE OF PROCESS A written irrevocable consent and power of attorney on Form F-Xwas filedwith the Commission on October 29, 2014. SIGNATURES After due inquiry and to the best of their knowledge and belief, the undersigned certify that the information contained in this statement is true, complete and correct. Dated as of November 19, 2014. (Y.Z) QUEENCO LTD. By: /s/Arie Haviv Name: Arie Haviv Title: Chief Financial Officer
